DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (09/15/2022) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.	The Examiner undersigned would like to thank Atty. Kit M. Stetina (Reg. No. 29,445) for the new list of amendments provided, clearly stated remarks and observations. 

3.1.	Upon entry, claims (1 -8) remain pending on this application, of which claim (1) is the single independent claim on record, being amended. 

3.2. The latest rejection under the 35 USC 103 is maintained. See the rejection section (6) for more details.

 					  Response to arguments

4.	Applicant's arguments have been fully considered, but they’re not persuasive in view of the new amendments provided, new ground and for the following reasons:

4.1.	Examiner considers that the combined PA on record, in details teaches all the previous and newly amended set of features, that for the most part was/were very well-known and used in the camera design construction and “Image processing art”, way before the invention was made and/or filed. 

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.	Regarding Applicant’s arguments/remarks the Examiner considers;

5.1.	Applicant argues a failure to disclose - the material used, and particularities of the claimed camera assembly; the examiner undersigned respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, at least Cho specifically teaches the use of same material for module implementation; [Cho; 4: 05]. 
Further, any structural construction employing commonly used materials, assembled to produce the same objective and the same expected results, are not considered to have any patentable weight (i.e. design choice). 
We are persuaded that the differences in design, materials used and/or form between the subject matter claimed and the camera construction of the prior art (PA) on record, are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art. 
See also MPEP - … changes of the structural design constructions, are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007). See also related as - “Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device wasn’t patentably distinct from the PA device).

5.2.	It is also valid to point out that to prove patentability at the USPTO, the claim language must present a clear defined functionality, and an algorithm execution that would produce a certain effect and/or result, by executing a series of acts/steps, able to transform and reduce them to a different state of thing. The presented list of claims, (as currently stated) fails this requirement.

5.3.	With respect to rational and motivation applied herein, please refer to the rejection section (6) below.

5.4.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. 
_ See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (F.Cir. 1990)]; similar structure disclosure. 
_ See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

  35 USC § 103 rejection

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness

6.1.	Claims (1 -8) are rejected under 35 U.S.C. 103 as being unpatentable over Pagnutti; et al. (“Raspberry Pi camera module; hereafter “Pagnutti”) in view of Cho; et al (US 7,664,390; hereafter “Cho”).

Claim 1. (Currently Amended) Pagnutti discloses the basics of the invention as claimed - A camera module comprising: A camera module comprising: (e.g. a camera module mounted in a single circuit board, able to produce 
scientific quality data, that may be used in computer vision, biophotonics, remote sensing, astronomy, high dynamic range imaging, security applications, etc; [page 1])
Pagnutti  further teaches an analogous construction in at least Fig. 1 wherein  - a barrel that accommodates a lens therein; (e.g. see similar construction in Fig. 1); a printed circuit board formed under the barrel and mounted with an image sensor; (e.g. see similar construction in Fig. 1);
a body portion integrally formed with the barrel and having the lens disposed therein; (e.g. see similar construction in Fig. 1);
a holder comprising a leg portion formed by being extended downward from the lower end of the body portion to the same height as the image plane of the lens; (e.g. see similar construction in Fig. 1);
and a fixing portion formed downward from the leg portion to have a predetermined thickness to fix the holder to the printed circuit board, (e.g. see construction in Fig. 1);
wherein the thickness of the fixing portion may be equal to the height from the upper surface of the printed circuit board to the image plane of the image sensori; (e.g. see similar construction in Fig. 1);
wherein the leg portion and an inner peripheral surface of the fixing portion are disposed outside the inner peripheral surface of the body portion; (e.g. see similar construction in Fig. 1);
Given the teachings of Pagnutti; et al. as a whole, and under the obvious assumption and purpose of his papers, it is noted that some of the functional steps/components as listed are missed or not fully described in the papers.
For the purpose of additional clarification, and in a similar embodiment, Cho discloses the use of encapsulation and packaging of image sensor/camera, employing  flip-chip COF (Chip On Film) method, wire-bonding COB (Chip On Board) method, and a CSP (Chip Scale Package) methodologies; [Col. 1-2]).
Cho specifically describe the construction of such camera module in at least Figs (4 -5), including a barrel, circuit board, body portion; wherein the leg portion and an inner peripheral surface of the fixing portion are disposed outside the inner peripheral surface of the body portion, as shown in Figs (3 -4); [Cho; Col. 5], mostly constructed using the same type of material; [Cho; 4: 05]. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Pagnutti with the construction architecture of Cho, in order to provide – (e.g. a high quality, secure and reliable camera module product; [Cho; Summary].)

Claim 2. (Original) Pagnutti/Cho discloses - The camera module according to claim 1, wherein the fixing portion comprises a first adhesive member interposed between a lower surface of the fixing portion and an upper surface of the printed circuit board; (e.g. see the use of adhesive members between surfaces, in at least Figs. 1 and (3 -5) in Pagnutti and Cho respectively; the same motivation applies herein.) 

Claim 3. (Original) Pagnutti/Cho discloses - The camera module according to claim 1, further comprising: a support portion being protruded and formed upward from an upper surface of the printed circuit board and having an outer circumferential surface being in contact with the outer circumferential surface of the fixing portion, thereby supporting the fixing portion; (e.g. see similar construction in at least Figs. 1 and (3 -5) in Pagnutti and Cho respectively; the same motivation applies herein.) 

Claim 4. (Original) Pagnutti/Cho discloses - The camera module according to claim 3, comprising: a second adhesive member interposed between an inner circumferential surface of the coupling portion and an outer circumferential surface of the support portion; (e.g. see similar construction in at least Figs. 1 and (3 -5) in Pagnutti and Cho respectively; the same motivation applies herein.)   

Claim 5. (Original) Pagnutti/Cho discloses - The camera module according to claim 4, comprising: a tank portion which is concavely formed downward from an upper surface of the printed circuit board along an outer circumference of the support portion; (e.g. see similar construction in at least Figs. 1 and (3 -5) in Pagnutti and Cho respectively; the same motivation applies herein.)   

Claim 6. (Original) Pagnutti/Cho discloses - The camera module according to claim 3, wherein a female screw portion is formed in an inner circumferential surface of the fixing portion, and a male screw portion corresponding to the female screw portion is formed in an outer circumferential surface of the support portion; (e.g. see similar construction in at least Figs. 1 and (3 -5) in Pagnutti and Cho respectively; the same motivation applies herein.)   

Claim 7. (Original) Pagnutti/Cho discloses - The camera module according to claim 5, comprising: a third adhesive member being applied to a region where the fixing portion and the support portion are screw coupled; (e.g. see similar construction in at least Figs. 1 and (3 -5) in Pagnutti and Cho respectively; the same motivation applies herein.) 
  
Claim 8. (Original) Pagnutti/Cho discloses - The camera module according to claim 1, comprising: a filter member disposed between the lens and the image sensor; (e.g. see similar construction in at least Figs. 1 and (3 -5) in Pagnutti and Cho respectively; the same motivation applies herein.) 

     Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

8.1. Patent documentation

US 10,623,614 B2		Shen; et al.		G02B7/021; H04N5/2252; G02B7/025; 
US 10,498,942 B2		Wang; et al.		B29C45/14655; H04N5/2253; G02B7/022; 
US 9,769,361 B2		Lee; et al.		G02B7/022; H04N5/2254; H04N5/2252;
US 8,792,043 B2		Lee; et al.		H04N5/232125; H04N5/2254;
US 7,664,390 B2		Cho; et al.		H04N5/2254; G03B17/00; H04N5/2253;
US 20090122426 A1	Cheng; et al		G02B7/02; H04N5/2254; H04N5/2257;

8.2. Non-Patent documentation:

_ Raspberry Pi 3 V2 camera module; Pagnutti - 2017-01-01. 
_ USPTO_Library NPL search query-2022.

                                                             CONCLUSIONS

9.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.